Bigelow, C. J.
The petitioner is not entitled to prove the truth of the exceptions set forth in his petition. It is admitted by him that he did not allege and save them at the time when the rulings to which he objected were made, in compliance with the thirty-fourth rule of the superior court* This rule is a wise and salutary one, which the court was fully authorized to pass, under Gen. Sts. c. 115, § 4. It serves to prevent mistakes and misapprehensions concerning the rulings on points of law raised during a trial, and also affords the adverse party an opportunity to withdraw evidence of doubtful competency and in other ways to avoid nice questions, which might imperil a verdict in his favor. By having distinct notice that his adversary intends to allege and save an exception, a party can often waive a ruling in his favor, which is not essential to his case, and thus escape moot questions of law, which prolong litigation, but do not promote the administration of justice.
The exceptions taken by the plaintiff in the present case were rightly disallowed. Petition dismissed.

 This rule is as follows: “ No exception shall be allowed by the presiding judge, unless the same be alleged and saved at the time when the opinion, ruling, direction or judgment excepted to is given. And all exceptions to any charge to the jury shall, unless previously saved, be alleged in writing before the iury are sent out; and, if not so alleged, the same shall not be allowed ”